[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
The defendant, Hi-G Co., Inc. (Hi-G), moves for summary judgment on both counts of this two count action filed by the plaintiff, Mario Petrozza, a former employee
In the first count of the revised complaint, dated November 26, 1991, Petrozza alleges that he was wrongfully discharged from employment in violation of public policy due to his refusal to work overtime hours for Hi-G, without compensation. In count two, Petrozza alleges negligent misrepresentation against Hi-G based on an alleged representation that he would "always be paid for all hours worked in excess of forty."
Because questions of fact remain in dispute with regard to whether the plaintiff fits within one of the exceptions delineated in General Statutes section 31-76i(e), the court is unable to determine whether the plaintiff's cause of action for CT Page 6955-FF wrongful discharge fits within the narrow public policy exception to the general proposition that contracts for an indefinite term of employment are terminable at will. See Carbone v. AtlanticRichfield Co., 204 Conn. 460, 466-68 (1987) Morris v. HartfordCourant Co., 200 Conn. 676 (1986) Sheets v. Teddy's Frosted FoodsInc., 179 Conn. 471 (1980).
Further material questions of fact remain in dispute with regard to count two which preclude summary judgment. Two such questions are whether the defendant supplied false information to the plaintiff in the absence of reasonable care and whether the plaintiff justifiably relied on said information. See:D'Ulisse-Cupo v. Bd. of Directors of Notre Dame High School,202 Conn. 206, 217-218 (1987).
Accordingly, the defendants motion for summary judgment is denied.
BY THE COURT,
William M. Shaughnessy Judge, Superior Court CT Page 6955-GG